

 S125 ENR: Bulletproof Vest Partnership Grant Program Reauthorization Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 125IN THE SENATE OF THE UNITED STATESAN ACTTo amend title I of the Omnibus Crime Control and Safe Streets Act of 1968 to extend the
			 authorization of the Bulletproof Vest Partnership Grant Program through
			 fiscal year 2020, and for other purposes.1.Short
 titleThis Act may be cited as the Bulletproof Vest Partnership Grant Program Reauthorization Act of 2015.2.Extension of
			 authorization of appropriations for Bulletproof Vest Partnership Grant
 ProgramSection 1001(a)(23) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(23)) is amended to read as follows:(23)There is authorized to be appropriated to carry out part Y, $25,000,000 for each of fiscal years 2016 through 2020..3.Expiration of appropriated fundsSection 2501 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ll) is amended by adding at the end the following:(h)Expiration of appropriated funds(1)DefinitionIn this subsection, the term appropriated funds means any amounts that are appropriated for any of fiscal years 2016 through 2020 to carry out this part.(2)ExpirationAll appropriated funds that are not obligated on or before December 31, 2022 shall be transferred to the General Fund of the Treasury not later than January 31, 2023..4.Sense of
 Congress on 2-year limitation on fundsIt is the sense of Congress that amounts made available to carry out part Y of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ll et seq.) should be made available through the end of the first fiscal year following the fiscal year for which the amounts are appropriated and should not be made available until expended.5.Matching funds
 limitationSection 2501(f) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ll(f)) is amended—(1)by redesignating paragraph (3) as paragraph (4); and(2)by inserting after paragraph (2) the following:(3)Limitation on matching fundsA State, unit of local government, or Indian tribe may not use funding received under any other Federal grant program to pay or defer the cost, in whole or in part, of the matching requirement under paragraph (1)..6.Application of
			 Bulletproof Vest Partnership Grant Program requirements to any armor vest
			 or
 body armor purchased with Federal grant fundsSection 521 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3766a) is amended by adding at the end the following:(c)(1)Notwithstanding any other provision of law, a grantee that uses funds made available under this part to purchase an armor vest or body armor shall—(A)comply with any requirements established for the use of grants made under part Y;(B)have a written policy requiring uniformed patrol officers to wear an armor vest or body armor; and(C)use the funds to purchase armor vests or body armor that meet any performance standards established by the Director of the Bureau of Justice Assistance.(2)In this subsection, the terms armor vest and body armor have the meanings given such terms in section 2503..7.Uniquely fitted
 armor vestsSection 2501(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ll(c)) is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking ; or and inserting ; and;(3)by redesignating paragraph (4) as paragraph (5); and(4)by inserting after paragraph (3) the following:(4)provides armor vests to law enforcement officers that are uniquely fitted for such officers, including vests uniquely fitted to individual female law enforcement officers; or.Speaker of the House of RepresentativesVice President of the United States and President of the Senate